Name: 2000/160/EC: Commission Decision of 14 February 2000 amending Commission Decision 97/219/EC laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries (notified under document number C(2000) 285) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  animal product;  cooperation policy;  trade
 Date Published: 2000-02-24

 Avis juridique important|32000D01602000/160/EC: Commission Decision of 14 February 2000 amending Commission Decision 97/219/EC laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries (notified under document number C(2000) 285) (Text with EEA relevance) Official Journal L 051 , 24/02/2000 P. 0037 - 0037COMMISSION DECISIONof 14 February 2000amending Commission Decision 97/219/EC laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries(notified under document number C(2000) 285)(Text with EEA relevance)(2000/160/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Directive 97/79/EC(2), and in particular Article 10 thereof,Whereas:(1) Commission Decision 97/219/EC(3) lays down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries.(2) Because of the particular system of production of farmed reindeer meat, some specific health derogations must be applied for such imports.(3) Decision 97/219/EC must be amended in order to allow imports of reindeer meat not coming from animals which have been kept separate from wild cloven-hoofed game since birth.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 97/219/EC is amended as follows:In Annex A, Chapter IV, point 2(d), after the wording "animals which have been kept separate from wild cloven-hoofed game since birth;" the footnote "not applicable to reindeer" is inserted.Article 2This Decision shall apply from the 30th day following notification.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 88, 3.4.1997, p. 45.